AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 o



                                    UNITED STATES DISTRICT COURT I .··                                                                  I
                                               SOUTHERN DISTRICT OF CALIFORNIA                          ,          . ~1:f'   }JJfilE
                                                                                                            ~   CLERK: J.S. D1STR1CT COURT
                     United States of America                                    JUDGMENT                   "tcfil\9J'i~fL°Ci"stifm~
                                     V.                                          (For Offenses Committed On or After November 1,


               Miguel Eduardo Solano-Mendoza                                     Case Number: 19cr2811-MSB

                                                                                 Lauren J. Clark
                                                                                 Defendant's Attorney


REGISTRATION NO. 86283298

THE DEFENDANT:
 lg] pleaded guilty to count(s) I of the Superseding Information
 •     was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the followiµg offense(s):

Title & Section                  Nature of Offense                                                                  Count Number(s)
8:1325(a)(3)                     ILLEGAL ENTRY (Misdemeanor)                                                        1


 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 lg] Count  1 of the Information                            dismissed on the motion of the United States.
           ------------------


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                 TIME SERVED

 lg] Assessment: $IO WAIVED           lg] Fine: WAIVED
 lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.          ,

                                                                         September 12, 2019
                                                                         Date of Imposition of Sentence



                                                                                Zb~
                                                                         HONORABLE; ; : L s . BERG
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                              19cr2811-MSB
